Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mougin et al (US Pub. No. 2005/0261945), “Mougin,” in view of Skeen et al (US Pub. No. 20016/011659), hereafter, “Skeen.”

As to claim 1, Mougin discloses a resource reservation system comprising: 
an information processing apparatus configured to manage reservation information of a resource (Abstract, “central reservation unit”); and 
an information processing terminal configured to acquire the reservation information from the information processing apparatus (Abstract, “the access control device”), 
the information processing terminal including a first memory, and a first processor coupled to the first memory (Abstract and Fig. 1) and configured to 
transmit a request for the reservation information of the resource to the information processing apparatus ([0034]-[0036]), and 
display the reservation information received from the information processing apparatus ([0042]), and 
the information processing apparatus including a second memory, and a second processor coupled to the second memory (Abstract and Fig. 1) and configured to 
transmit the reservation information of the resource to the information processing terminal, in response to the request from the information processing terminal ([0042]).
	However, Skeen an information processing apparatus including a second memory, and a second processor coupled to the second memory (Abstract) and configured to
store, in the second memory, a communication setting of the information processing terminal with respect to the information processing apparatus, the information processing terminal being associated with the resource (Fig. 22 and [0921], particularly, “FIG. 22 illustrates an example screenshot of a graphical user interface (GUI) 2201 which may be configured or designed to enable the Host to create (or log into) a MAGNIFI account (or other ticket reservation account, as appropriate) to continue the ticket reservation transaction.”)
generate a first web page that displays the communication setting of the information processing terminal, the first web page being displayed by a registration terminal (Fig. 22 and [0921]), and 
receive a change in the communication setting of the information processing terminal, the change in the communication setting being made on the first web page displayed by the registration terminal (Figs. 22-23 and [0921]-[0922]), wherein 
the second processor switches whether to transmit the reservation information in accordance with the communication setting of the information processing terminal, in response to the request from the information processing terminal (Figs. 22-23 and [0921]-[0922]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings Mougin and Skeen in order to provide a means of restricting access to only desirable entities. 

As to claims 8 and 9, they are rejected by a similar rationale to that set forth in claim 1’s rejection.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mougin in view of Skeen and Elfstrom et al (US Pub. No. 2011/0187493), hereafter, “Elfstrom.”


As to claim 7, the combination of Mougin and Skeen disclose the parent claim but does not disclose the resource is a meeting room.  However, Elfstrom discloses the resource is a meeting room (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Mougin and Skeen with Elfstrom in order to extend the system to a larger set of resources.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2018/0101793 (Steinberg) – The method involves providing a room search interface to a mobile device. A search query is received through the room search interface. The profile information is retrieved. The retrieved profile information comprises preferences or attributes associated with a user of the mobile device. A match score is computed for rooms associated with the desired hotel property or hotel property at the desired location. A search results interface is provided to the mobile device. The search results interface including rooms having a match score that satisfy predetermined criterion.
US Pub. No. 2015/0112738 (Marinaro) – The computer-implemented method involves receiving an invitation to a calendar event from an event organizer. The data associated with the calendar event is gathered. The event requirements are defined based on the data associated with the calendar event. Multiple suitable venues are determined based on the event requirements and a permission associated with the event organizer. Multiple optimal venues are identified and presented. A selected venue and payment information are received from event organizer. The selected venue is reserved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452